Citation Nr: 9902528	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-32 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an increased (compensable) rating for 
bilateral shin splints.  

3.  Entitlement to an increased (compensable) rating for 
bilateral stress fractures of the tibiae.   


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to December 
1994.

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part denied 
entitlement to service connection for residuals of a head 
injury and assigned noncompensable evaluations to bilateral 
shin splints and stress fractures of the tibiae. 

The case was previously before the Board in December 1997, at 
which time the issues addressed in this case were Remanded to 
obtain and associate documentation evidencing the ROs having 
offered the veteran a medical examination or, if such 
evidence could not be obtained, to offer another examination.  
The requested development having been completed to the extent 
possible, the case is once again before the Board for 
appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claims has been developed by the RO.  

2.  The veteran sustained an inservice head injury that 
resulted in some post-concussion headaches, but the 
preponderance of the evidence is against the claim that he 
has current headaches that are causally related to inservice 
head trauma or any other incident of active duty. 

3.  There is no evidence of functional loss attributable to 
pain or any other symptoms associated with bilateral shin 
splints or bilateral stress fractures of the tibiae.






CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998). 

2.  The schedular criteria for a compensable rating for shin 
splints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a , Diagnostic 
Code 5024 (1998).  

3.  The schedular criteria for a compensable rating for 
bilateral stress fractures of the tibiae have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a , Diagnostic Code 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Head Injury

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed to the extent possible, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a). 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§ 1110.  Disability which is proximately due to or the result 
of a service-connected disease or injury may also be service 
connected.  38 C.F.R. § 3.310.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection means, essentially, that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was contracted in line of duty 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110.  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (1998).  Each disorder for which a veteran 
seeks service connection must be considered on the basis of 
evidence, including that shown by his service records, his 
medical records, and pertinent medical and lay evidence.  Id.

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran suffered a minor head injury, in May 1994 while 
on active duty and, in October 1994, he reported questionable 
loss of consciousness associated with the incident and 
complaints of headaches.  However, 3-4 days after the 
incident the symptoms resolved.  In October, he reported 
headaches only while doing exercises.  An impression of 
closed head injury with post concussion syndrome was 
reported. 

After service, in January 1995, the veteran was afforded a VA 
examination where he complained of headaches secondary to a 
concussion injury in service.  The examiner reported that the 
veteran was treated on an outpatient basis for a brain 
concussion in 1994.  The examiner noted no malignancy, a 
negative neurologic examination and no neuropsychiatric 
difficulty.  Diagnosis was concussion, by history, and 
headaches following concussion.  More current entries from 
several different outpatient treatment visits from May 1995, 
however, reflect the veterans headaches as resolved. 

As noted in the Boards earlier Remand in December 1997, the 
veteran was scheduled for a VA compensation examination in 
March 1997 to evaluate his claimed disabilities.  He canceled 
that examination and another evaluation was scheduled for 
June 1997.  The veteran failed to report for the scheduled 
examination. 

The Board observes that the claims file does contain several 
unrelated notices directed to the veteran at an address in 
Gilett, Pennsylvania, which were returned as undeliverable.  
However, the notice to report for medical examination in June 
1997 was directed to the veterans address in Mansfield, 
Pennsylvania without any indication of such notice being 
returned as undeliverable.  Moreover, additional 
correspondence has been directed to the Mansfield address and 
has not been returned as undeliverable.  Therefore, the 
veteran presumably received the notice to report for medical 
examination and his failure to report is not supported by any 
reasonable excuse.  The Board would additionally note that 
even in cases which are well grounded, the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also 38 C.F.R. §§ 3.158, 3.327 (1998) 
(requirement to cooperate with VA examinations to determine 
entitlement to benefits).  

Considering that more recent evidence would be a more valid 
reflection of a current condition and the most current 
evidence fails to show that the veteran continued to 
experience post-concussion headaches, the Board finds that 
the preponderance of the evidence is against the claim that 
he currently has headaches due to an inservice head injury.  
Accordingly, service connection for residuals of a head 
injury is not warranted.


Shin Splints and Residuals of Stress Fractures of the Tibiae

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or  joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996). 

When there is malunion of the tibiae and fibula, with slight 
knee or ankle disability, a 10 percent evaluation is 
assignable; with moderate knee or ankle disability, a 20 
percent evaluation is assignable; or with marked knee or 
ankle disability, a 30 percent evaluation is assignable.  38 
C.F.R. Part 4, Diagnostic Code 5262 (1998).  There is no 
evidence of malunion such as to warrant consideration of a 
compensable evaluation.  

Tenosynovitis is rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  38 C.F.R. § 
4.71a, Diagnostic Code 5024 (1998).  There is no evidence of 
limitation of motion of the ankle, 38 C.F.R. § 4.71a DC 5271 
(1998), or knee, 38 C.F.R. § 4.71a, Diagnostic Codes 5260-
5261.  However, there is no evidence of limitation of motion 
or X-ray confirmation that either shin splints or bilateral 
stress fractures of the tibiae affects either ankle or knee 
joints.

At the aforesaid January 1995 VA examination, the veteran had 
also complained of leg pain.  The anterior tibial areas were 
tender to the touch.  He reported that he could not stand for 
more than one hour or run more than one mile.  No deformity 
was clinically noted.  Diagnosis was shin splints, 
bilaterally and stress fractures of both tibiae.  The 
clinical evidence gathered in that context did not 
demonstrate any actual impairment or functional loss 
attributable to either of the service connected disabilities, 
however.  Clinical records fail to demonstrate the presence 
of muscle atrophy, any changes in skin condition indicative 
of disuse, or the presence of any other objective 
manifestation demonstrating disuse or functional impairment 
due to pain attributable to the service-connected disability.  
There is no current medical evidence of limitation of motion 
of either knee or ankle due to shin splints or an old stress 
fracture of the tibia.  Simply stated, there is no medical 
evidence of any objective clinical findings indicative of 
functional limitation of either leg due to either of the 
service-connected disabilities at issue.

Several efforts to secure additional medical evidence to 
advance the veterans claim have been thwarted by the 
veterans failure to report for examinations.  As discussed 
above, the veteran was afforded opportunities for further VA 
medical examination to advance his claims but failed to 
report or provide any explanation.  Under the circumstances, 
the Board considers the record inadequate to demonstrate a 
basis for award of a compensable evaluation for either 
bilateral shin splints or bilateral stress fractures of both 
tibiae.  In reaching this decision the Board finds that there 
is no evidence of weakened movement, excess fatigability with 
use, or incoordination, involving any of the joints in 
question that would indicate additional functional loss due 
to pain.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
have been considered as mandated by DeLuca v. Brown 8 Vet. 
App. 202 (1995), however, they do not result in a compensable 
rating for either of the disabilities at issue. 

At his January 1995 VA examination, the veteran reported his 
occupation as a student.  The provisions of 38 C.F.R. § 3.324 
state that where a veteran suffers from two or more separate 
permanent service connected disabilities, all of which are 
rated at zero percent, VA may apply a 10 percent combined 
rating for these disabilities if they are of such character 
as to clearly interfere with normal employability.  
Entitlement to compensation under 38 C.F.R. § 3.324 for 
multiple noncompensable disabilities is not for application 
in this case because of the absence of evidence to suggest 
any interference with school or normal employability. 
ORDER

Entitlement to service connection for residuals of a head 
injury is denied. 

Entitlement to an increased (compensable) evaluation for 
bilateral shin splints is denied. 

Entitlement to an increased (compensable) evaluation for 
bilateral stress fractures of the tibiae is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
